Citation Nr: 1442226	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-05 117	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for skin disabilities of the feet.

2.  Entitlement to an initial compensable rating for pancreatitis.

3.  Entitlement to a total rating based on individual unemployability (TDIU) prior to January 31, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty active from July 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a January 2012 decision of the RO in Houston, Texas.  In June 2013, the Veteran testified at a video hearing before the undersigned and a transcript is associated with the claims file.

As to the claim for a TDIU prior to January 31, 2012, the Board finds that it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service connected disability).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Board received a letter from the Veteran in which he specifically requested that his appeal be remanded for AOJ review of the additional pertinent evidence that was added to the claims file since the June 2012 statement of the case and supplemental statement of the case.  Therefore, the Board finds that a remand for AOJ review is required.  See 38 C.F.R. § 19.31 (2013).

While the appeal is in remand status, the Veteran's relevant and yet to be obtained contemporaneous VA and private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(d) (West 2002).

As to the claim of service connection for skin disabilities of the feet, given the Veteran's competent and credible testimony regarding observable skin problems with his feet in and since service, Board finds that a remand for a VA examination is required to obtain a diagnosis of his current skin problem and its relationship to military service, including his service in the Republic of Vietnam.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As to the claim for a compensable rating for pancreatitis, given the above development the Board finds that while the appeal is in remand status the Veteran should be provided with an updated VA examination.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As explained above, the record raises a claim for a TDIU prior to January 31, 2012.  See Rice.  However, the Board finds that the TDIU issue is not as yet fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU in a statement of the case or supplemental statement of the case or an adequate examination to obtain an opinion as to whether his service-connected disabilities prevent him from working.  See 38 U.S.C.A. §§ 5103(a), 5103A(b) (West 2002); 38 C.F.R. § 19.31 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Therefore, the Board finds that a remand for such development is required.


Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002).

2.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of his skin disabilities of the feet in and since service as well as the nature and severity of his service connected disabilities and the impact of his service-connected disabilities has on his ability to work prior to January 31, 2012.  Provide him a reasonable time to submit this evidence.

3.  Associate with the claims file, physically or electronically, all of the Veteran's post-June 2012 treatment records from all Texas VA Medical Centers.

4.  After obtaining authorizations from the Veteran, associate with the claims file, physically or electronically, any of his outstanding private treatment records.

5.  Schedule the Veteran for an appropriate VA examination to ascertain the origins of all current skin disabilities of the feet.  The claims file should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all of the Veteran's post-service skin disabilities of the feet?  If the Veteran does not have any the examiner must specifically say so.

(b) As to each diagnosed skin disability of the feet, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by the Veteran's military service, including his service in the Republic of Vietnam?

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel and see, even when not documented in his medical records.  

In providing the requested opinions, the examiner should not rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected pancreatitis.  The claims file should be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner must be performed.  The examiner should thereafter report all pertinent findings.

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel and see, even when not documented in his medical records.  

In providing the requested opinions, the examiner should not rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

7.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation prior to January 31, 2012.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

8.  Then readjudicate the claims.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a SSOC that includes notice of all relevant laws and regulations including those governing a TDIU as well as citation to all evidence added to the claims files since the June 2012 statement of the case and supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

